Citation Nr: 9927393	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-13 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to December 
1991.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The veteran filed a timely appeal, and 
in a July 1998 decision, the Board denied her claim for 
entitlement to an evaluation in excess of 10 percent for her 
bilateral pes planus.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a January 1999 
Order pursuant to the Secretary's own motion, the Court 
vacated the Board's July 1998 decision and remanded the 
matter back to the Board for a thorough and contemporaneous 
examination of the veteran.  


REMAND

In the motion to remand the case to the Board, the VA General 
Counsel noted that the veteran had undergone a VA rating 
examination in April 1996, but the examiner who had conducted 
the examination did not have the veteran's claims file for 
review prior to conducting the examination.  In addition, the 
General Counsel concluded that the April 1996 rating 
examination failed to include an "adequate assessment 
relative to the pertinent rating criteria for a 30 percent 
rating" under 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1998).  

Accordingly, this case is REMANDED for the following action:  

1.  The veteran should be scheduled to 
undergo a VA rating examination to assess 
the severity of her bilateral pes planus.  
The examiner must be provided with the 
veteran's claims folder for review and no 
examination should be conducted without 
the claims folder in order to comply with 
the Court order.  With respect to each 
foot, the examiner should be requested to 
describe whether the veteran has (1) 
objective evidence of marked deformity 
(pronation, abduction, etc.), (2) pain on 
manipulation and use accentuated, (3) 
indication of swelling on use, and (4) 
characteristic callosities.  

2.  The RO should then ensure that the 
requested actions have been completed and 
again adjudicate the claim.  Each rating 
criterion under DC 5276 should be 
addressed.  The veteran and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the usual time to respond before 
the case is returned to the Board for 
further action.  

The purpose of this REMAND is to comply with the Order of the 
Court.  The veteran is also informed that she may submit 
additional evidence, but no action is required of the veteran 
until she is notified by the RO.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



